Citation Nr: 9902002	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  96-36 409	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder other than postoperative residuals of a 
hemorrhoidectomy and fissurectomy.

2.  Entitlement to a compensable rating for postoperative 
residuals of a hemorrhoidectomy and fissurectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel



INTRODUCTION

The veteran had active service from December 1966 to December 
1970.  This appeal arises from a November 1995 rating action 
in which the RO denied service connection for a 
gastrointestinal disorder other than postoperative residuals 
of a hemorrhoidectomy and fissurectomy and denied a 
compensable evaluation for postoperative residuals of a 
hemorrhoidectomy and fissurectomy.  In his substantive appeal 
(Form 9) to the Board of Veterans Appeals (Board), the 
veteran requested a hearing before a RO hearing officer.  The 
veteran thereafter canceled the hearing which was set for a 
date in October 1996.

In his November 1995 Notice of Disagreement (NOD), the 
veteran raised the issue of service connection for his 
daughters tumor based on his exposure to herbicide agents 
during service.  This issue has not been adjudicated by the 
RO and is not properly before the Board for appellate 
consideration at this time, and is thus referred to the RO 
for further development.     


FINDINGS OF FACT

1.  The veteran has not submitted evidence to justify a 
belief by a fair and impartial individual that his claim for 
service connection for a gastrointestinal disorder other than 
postoperative residuals of a hemorrhoidectomy and 
fissurectomy is plausible.

2.  The veterans hemorrhoids are of moderate size without 
active bleeding, tenderness, fissure, or fistula. 


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim with respect to the issue of service connection for a 
gastrointestinal disorder other than postoperative residuals 
of a hemorrhoidectomy and fissurectomy.  38 U.S.C.A. § 
5107(a) (West 1991 & Supp. 1998).

2.  A compensable rating for postoperative residuals of a 
hemorrhoidectomy and fissurectomy is not warranted.  
38 U.S.C.A. §§  1155, 5107 (West 1991); 38 C.F.R. § 4.114,  
Diagnostic Code 7336 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran contends, in effect, that he should be service 
connected for a gastrointestinal disorder other than 
postoperative residuals of a hemorrhoidectomy and 
fissurectomy which had its onset in service.  He also 
contends that his  postoperative residuals of a 
hemorrhoidectomy and fissurectomy are more disabling than 
currently evaluated and warrant a compensable rating.    

A review of the service medical records reveals that on the 
service entrance physical examination, there were no 
findings, diagnoses, or treatment of a gastrointestinal 
disorder.  In September 1967, the veteran complained of 
morning vomiting and of bright red blood on his toilet paper.  
On examination, the abdomen was found to be normal and the 
veteran was noted to have normal bowel sounds.  In a February 
1968 post-operation hemorrhoid check, the veteran had 
difficult and frequent bowel movements which were secondary 
to an incompetent sphincter.  In October 1968, the veteran 
complained of constipation, painful bowel movements and blood 
on the toilet paper.  It was indicated that he had hemorrhoid 
surgery in January 1968.  Clinical findings in October 1968 
were negative.  On examination prior to discharge from 
service, the abdomen, viscera, rectum and anus were noted to 
be normal           

On VA examination in June 1986, the diagnosis was status post 
hemorrhoidectomy and fissurectomy.  It was noted that a 
sigmoidoscopy to 20 centimeters was negative.

In an October 1994 outpatient treatment record from A. 
Abraham, M.D., the veteran complained of blood in his stool 
and of abdominal pain.  On examination, his epigastric area 
was nontender.  His abdomen was somewhat bloated.  A 
sigmoidoscopy done to 45 cm revealed small diverticula and 
mucosal excoriations just inside the anal verge.  There were 
no polyps or other lesions.  The impressions were 
hematochezia from distal rectal trauma and diverticulosis.     

A treatment letter dated in September 1995 was received from 
Dr. Abraham.  Dr. Abraham stated that medication that the 
veteran was taking for other diagnosed conditions was causing 
him considerable constipation, and was aggravating his 
hemorrhoids, and blood in his stool.

In a document dated in September 1995, the veteran claimed 
that he has a gastrointestinal disorder with constant 
diarrhea since service.   

In an October 1995 VA examination of the colon and rectum, 
the veteran provided a history of a hemorrhoidectomy in 1968.  
He also stated that he had pain and itching since service.  
He claimed that he had diarrhea and bleeding which are worse 
in warm weather.  About 12 months ago, he noted blood in his 
stool and was found to have trauma in the anal area but no 
other lesions.  A month ago, he again noticed blood in the 
stool.  On examination, an anoscope was passed which revealed 
circumferential hemorrhoids of moderate size.  There was no 
active bleeding, tenderness, fissure, or fistula.  
Sigmoidoscopy done to 25 cm showed a normal mucosa.  Stool 
from 25 cm was guaiac negative.  The diagnosis was moderate 
hemorrhoids with bleeding.

II.  Service Connection for a Gastrointestinal Disorder other 
than Postoperative Residuals of a Hemorrhoidectomy and 
Fissurectomy

The threshold question to be answered is whether the veteran 
has presented evidence of a well-grounded claim, that is, a 
claim which is plausible.  If he has not presented a well-
grounded claim, his appeal must fail, and there is no duty to 
assist him further in the development of his claim because 
such development would be futile.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinksi, 1 Vet. App. 78 (1990).  As will be 
explained below, the Board finds that his claim is not well-
grounded.

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. § 
1110 (West 1991).  Service connection basically means that 
the facts, shown by evidence, establish that a particular 
disease resulting in disability was incurred coincident with 
service.  This may be accomplished by affirmatively showing 
inception during service.  Each disabling condition shown by 
a veterans service records, or for which he seeks a service 
connection must be considered on the basis of places, types 
and circumstances of his service as shown by service records, 
the official history of each organization in which he served, 
his medical records, and all pertinent medical and lay 
evidence.  Determinations as to service connection will be 
based on a review of the entire evidence of record, with due 
consideration to VA policy to administer the law under a 
broad and liberal interpretation consistent with the facts in 
each individual case.  38 C.F.R. § 3.303(a) (1998).

The U.S. Court of Veterans Appeals (Court) has held that 
evidentiary assertions on or accompanying a claim for VA 
benefits must be accepted as true for the purpose of 
determining that the claim is well-grounded.  Exceptions to 
this rule occur when the evidentiary assertion is inherently 
incredible or when the fact asserted is beyond the competence 
of the person making the assertion.  Espiritu v. Derwinski, 2 
Vet. App. 492; Tirpak v. Derwinski, 2 Vet. App. 602 (1992); 
King v. Brown, 5 Vet. App. 19 (1993).  Where the 
determinative issue involves medical causation, competent 
medical evidence to show the claim is plausible is required 
for a claimant to establish a well-grounded claim.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  In order for a claim to be 
well-grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability.  Caluza v. Brown, 7 Vet. 
App. 498 (1995).

In this case, there is no link between a current 
gastrointestinal disability other than postoperative 
residuals of a hemorrhoidectomy and fissurectomy and service.  
Although a private physician in 1994 provided a current 
diagnosis of diverticulosis, that physician did not link the 
disorder to any symptoms the veteran may have experienced in 
service.  On the October 1995 VA examination, there were no 
findings or diagnosis of a gastrointestinal disorder other 
than hemorrhoids.  In view of the absence of a nexus between 
a current disability of the gastrointestinal tract, other 
than hemorrhoids and fissure, postoperative status, to 
service, the Board finds that the veterans claim for service 
connection for a gastrointestinal disorder other than 
postoperative residuals of a hemorrhoidectomy and 
fissurectomy is not well-grounded, and the appeal as to this 
issue must be denied.         

III.  Compensable Rating for Postoperative Residuals of a 
Hemorrhoidectomy and Fissurectomy

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include, but are not limited to, 
38 C.F.R. §§ 4.1, 4.2, 4.7, and 4.10.  These requirements for 
evaluation of the complete medical history of the claimants 
condition operate to protect claimants against adverse 
decisions based upon a single, incomplete,  or inaccurate 
report, and enables the VA to make a more precise evaluation 
of the level of the disability and of any changes in the 
condition.  Schafrath, 1 Vet. App. 
at 594. 

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. §  5107(a).  A claim for an 
increased evaluation is well-grounded if the veteran asserts 
that a condition for which service connection has been 
granted has worsened.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  In this case, the veteran has asserted that his 
hemorrhoids are worse than currently evaluated, and he has 
thus stated a well-grounded claim.

Under the applicable criteria, external or internal 
hemorrhoids that are mild or moderate are rated as 
noncompensably disabling.  External or internal hemorrhoids 
that are large or thrombotic, irreducible, and with excessive 
redundant tissue evidencing frequent recurrences, warrant a 
10 percent rating.  When the condition is manifest by 
persistent bleeding, and with secondary anemia, or with 
fissures, a 20 percent rating is provided.  38 C.F.R. § 4114, 
Diagnostic Code 7336.

After reviewing the entire evidence of record, the Board 
concludes that a compensable evaluation for the veterans 
hemorrhoids is not warranted, because the record does not 
show large or thrombotic external or internal hemorrhoids.  
Recent VA examination reveals that there was no active 
bleeding, tenderness, fissure, or fistula.  An anoscope 
revealed circumferential hemorrhoids of moderate size.  The 
veterans contentions have been considered, but the 
preponderance of the evidence is against the claim for a 
compensable evaluation for hemorrhoids.


ORDER

Evidence of a well-grounded claim not having been submitted 
with respect to the issue of service connection for a 
gastrointestinal disorder other than postoperative residuals 
of a hemorrhoidectomy and fissurectomy, the appeal is denied.

An increased (compensable) rating for hemorrhoids is denied.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board granting less 
than the complete benefit, or benefits, sought on appeal is 
appealable to the Court within 120 days from the date of 
mailing of notice of the decision, provided that a NOD 
concerning an issue which was before the Board was filed with 
the agency of original jurisdiction on or after November 18, 
1988.  Veterans' Judicial Review Act, Pub. L. No. 100-687, 
§ 402, 102 Stat. 4105, 4122 (1988).  The date which appears 
on the face of this decision constitutes the date of mailing 
and the copy of this decision which you have received is your 
notice of the action taken on your appeal by the Board.



- 2 -
